United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-3634
                                 ___________

Hugh Ryan Garth,                      *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Wyndham Gardens Hotel, also known * Eastern District of Missouri.
as Clubhouse Inn; Ramkota             *
Management; Regency Stone; Patrick * [UNPUBLISHED]
Russell; Dan Shank; Rick Gliszinski; *
Tom Bigsby; John Doe, Chief Engr.     *
for Spring 2001; Judie Lew; Rodney    *
McForrin; Clubhouse Inn,              *
                                      *
             Appellees.               *
                                 ___________

                           Submitted: September 17, 2004
                              Filed: October 13, 2004
                               ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Hugh Ryan Garth appeals the district court’s1 grant of summary judgment in
favor of his former employer in this employment-discrimination action, arguing

      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
genuine issues of material fact remain. Following our de novo review of the record,
see Fed. R. Civ. P. 56(c); Harvey v. Anheuser-Busch, Inc., 38 F.3d 968, 971 (8th Cir.
1994) (standard of review), we affirm for the reasons stated by the district court in its
thorough memorandum opinion. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-